COULSON, Justice.
This is an appeal from a judgment distributing the proceeds from the sale of realty. Since this appeal constitutes a collateral attack on an earlier decision of this court, we affirm.
This is another facet of a matter previously before this court. In an earlier decision we held that the deed from Birdie H. Fuqua to Selected Lands Corporation (SLC) was valid and that SLC was the owner of the property in issue. Fuqua v. Fuqua, 528 S.W.2d 896 (Tex.Civ.App.-Houston [14th Dist.] 1975, writ ref’d n. r. e.). The current appeal deals with the proceeds from the sale, a point severed from the earlier action. Since our previous decision details the background of this case, it is sufficient to note that the trial court held that the proceeds should be divided equally among the three sons.
Although he brings three points of error, the appellant, J. P. Fuqua, has but one true contention: Birdie Fuqua owned realty, not personalty, on the day she died. He brings this despite our earlier holding that she did *441not own the realty, and that SLC acquired title by relation back as of the date the deed was placed in escrow. We hold that this appeal is an impermissible collateral attack on our earlier decision.
Affirmed.